Title: From Thomas Jefferson to François Baudin, 20 September 1787
From: Jefferson, Thomas
To: Baudin, François



Sir
Paris Sep. 20. 1787.

I have duly received the letter of Aug. 31. which you did me the honour to write me. The power of appointing Consuls for the United states of America rests with Congress alone. As yet they have made but one appointment in France, which was that of Mr. Barclay. Perhaps it may yet be some time before any such appointments are made, as the convention for defining the Consular powers is not yet settled. I shall by the first occasion transmit your letter to Congress, and have no doubt that if they should appoint a Consul for your island they will pay to your application that just attention which your services and your character merit. I have the honour to be with much respect Sir Your most obedient & most humble servant,

Th: Jefferson

